8/3/2015 SCANNED Page 1




   The State ofTexas                                                                                              Court

                                                                           of     FILED IN
                                                                           5th COURT OF APPEALS
                                                      Collin County, Texas     DALLAS, TEXAS
                                                                           9/1/2015 3:11:53 PM
                      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*LISA MATZ
                                                                                   Clerk
   I, judge of the trial court. certify this criminal case:

      ..Jtl is not a plea-bargain case, and the defendant bas the right of appeal. [or]
      Jf:i' is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
             withdrawn or waived, and the defendant has the right of appeal. [or]
        0    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
             appeal. [or]
        0    is a plea-bargain case, and the defendant has NO right of appeal. [or]
        0    the defendant has waived the right of appeal.




       I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
       criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 of the Texas
       Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals's
       judgment and opinion to my last known address and that I have only 30 days in which to file a pi'O se petition for
       discretionary review in the court of appeals. TEX. R. APP. P. 68.2. I acknowledge that, if I wish to appeal this case
       and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
       change in the address at which I am currently living or any change in my current prison unit. I understand that,
       because of appellate deadlines, if I fail to timely inform my appellate        ~of any change in my address, I may
       lose the opportunity to file a prose petition for discretionary review.


            47.
~Defendant        -;---.,
..><.f_rinted Name:i..AM '1 IZ.:c ~.cJ
                               ('ll :" •r
        Address: _ _ _ _ _ _ _ _ _ __



       Telephone No.:
       Fax No. (if any)'-,-:---------


   *"A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
   right to appeal in every case in which it enters ajudgment of guilt or other appealable order. In a plea bargain case-that is, a case in
   which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
   prosecutor and agreed to by the defendant-a defendant may appeal only: (A) those matters that were raised by written molion filed
   and ruled on before trial, or (B) after getting the trial court's pennission to appeal." TEXAS RULE OF APPELLATE PROCEDURE
   25.2(a)(2).